217 Kan. 43 (1975)
535 P.2d 463
N. BUS FARHA, RAY R. FARHA, FLORENCE FARHA VANDERVORT, and JOSEPHINE FARHA RAZOOK, Appellees,
v.
SIGNAL COMPANIES, INC., a Delaware Corporation (Formerly Signal Oil & Gas Company); and SIGNAL PROPERTIES, INC., a Delaware Corporation, Appellants.
No. 47,575
Supreme Court of Kansas.
Filed May 10, 1975.
Philip L. Bowman, of Adams, Jones, Robinson and Malone, Chartered, of Wichita, argued the cause, and O. Otis Bakke, of Gallman, Bakke and Schiwetz, of Houston, Texas, was with him on the brief for the appellees.
Gerald Sawatzky, of Foulston, Siefkin, Powers & Eberhardt, of Wichita, argued the cause and was on the brief for the appellees.
OPINION ON MOTION FOR REHEARING
The opinion of the court was delivered by
OWSLEY, J.:
Defendants have filed a motion for rehearing challenging the finding of subject matter jurisdiction and the finding of in personam jurisdiction over Signal Properties. We find nothing in the motion that we did not consider in the original appeal, and the motion is therefore denied. We are publishing this opinion in order to correct an error in referring to the basis of in personam jurisdiction. We stated in the original opinion that plaintiffs relied on K.S.A. 60-308 (b) (1) (now K.S.A. 1974 Supp. 60-308 [b] [1]) to obtain jurisdiction over Signal Properties. The reference to 60-308 (b) (1) was incorrect; in fact, the plaintiffs obtained service of process on Signal Properties in the manner authorized by K.S.A. 1970 Supp. 60-304 (f) (now K.S.A. 1974 Supp. 60-304 [f]). In our original opinion we approved the jurisdiction thus acquired. We wish to emphasize that this court's approval of the extension of jurisdiction over Signal Properties was based on the application of the "alter ego" doctrine and the exercise of in personam jurisdiction over Signal Companies.
We adhere to the original opinion except as herein modified to show the correction in the statute upon which plaintiffs relied to obtain in personam jurisdiction over Signal Properties.
FROMME, J., not participating.